Citation Nr: 9910596	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to retroactive payments of dependents' 
educational assistance for courses completed from the Fall 
1991 term to the Spring 1995 term at Hampton University and 
Howard University.


REPRESENTATION

Appellant represented by:  Ms. Zelma Bostick


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  The appellant is the surviving child of the 
veteran.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered by the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
which the RO denied the appellant's claim seeking entitlement 
to a retroactive award of educational assistance benefits 
under Chapter 35, Title 38, United States Code, for the 
enrollment period from August 1991 to May 1995.  The 
appellant subsequently perfected an appeal of that decision.  
A hearing on this claim was held on January 12, 1999, in 
Washington, D.C., before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that the Disabled American Veterans (DAV) was 
granted permission to withdraw as the appellant's accredited 
representative in September 1998.  The basis for the DAV's 
motion to withdraw was that if the appellant's claim was 
granted the veteran would owe an overpayment.  Given this 
conclusion, the DAV determined that a contested claim existed 
and it could not represent both the veteran and the 
appellant.  The Board does not dispute the propriety of the 
decision to grant the DAV's motion to withdraw; however, the 
Board finds no basis for a finding that there is a contested 
claim in this case.  In the event that the appellant was 
awarded additional educational assistance benefits, such 
payments would not come from the veteran's compensation 
amount, and are wholly unrelated to his compensation payments 
themselves.  Accordingly, the RO properly determined not to 
develop this claim as a contested claim.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's claim has been developed.

2. The appellant submitted a claim for dependents' 
educational assistance for courses taken from the Fall 1991 
term through the Spring term of 1996 at Hampton University 
and then Howard University, which was received on April 15, 
1996.  Enrollment certifications from Howard University 
apparently completed by the appellant's school for the period 
from August 1992 to May 1995 were received on the same day.


CONCLUSIONS OF LAW

The appellant's claim of entitlement to retroactive payments 
of dependents' educational assistance for courses completed 
from the Fall 1991 term to the Spring 1995 term at Hampton 
University and Howard University, lacks legal merit and 
entitlement under the law and the claim must be denied and 
the appeal to the Board terminated.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 21.3130, 21.4131 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that retroactive payments of 
dependents' educational assistance for courses completed from 
the Fall 1991 term to the Spring 1995 term at Hampton 
University and Howard University are warranted.  She 
specifically alleges that her basis for eligibility is the 
veteran's award of a total and permanent disability rating, 
and this determination was not made until April 1996, at 
which time she applied.  Because she could not control the 
speed with which the VA processed the veteran's application 
for an increase, and could not qualify for such assistance 
until a determination on the veteran's rating was finalized 
in April 1996, she believes that she should not be penalized 
for the date of her application.  Moreover, she argues that 
the veteran's total disability compensation was made 
effective retroactive to July 27, 1992, and she should be 
entitled to education assistance for a year prior to this 
date.  She also contends that her position has been supported 
by the DAV and Senator Ted Kennedy in letters to the VA and 
that the veteran has not provided her with adequate child 
support throughout her life and that these payments would 
provide some compensation for this lack of support.  

At her January 1999 hearing before a member of the Board the 
appellant's witness, Z. Bostick, testified that the appellant 
should prevail based on 38 C.F.R. §§ 3.159, 21.4131, 21.4234, 
21.6032, and 21.3032, (1998) as well as provisions in the 
M21-1.  The witness also referred to an argument presented by 
the DAV in October 1997, wherein the DAV asserted that an 
application for apportionment submitted in November 1973 was 
a de facto application for future dependents' educational 
assistance.  After a review of the record, the Board finds 
that the appellant's claim lacks legal merit and entitlement 
under the law and must be denied and the appeal to the Board 
terminated.

With regard to the arguments set forth by Z. Bostick, the 
Board notes that no specific provision in the M21-1 was 
identified at the hearing, and the Board's review of the M21-
1 found no provision that permitted allowance of the 
appellant's claim.  Additionally, the code contains no 
regulation at 38 C.F.R. § 21.6032, therefore this provision 
does not assist the appellant's claim.  As for §§ 3.159, 
21.4234, and 21.3032, the first deals with the VA's duty to 
assist in the development of claims, and as no allegation of 
evidence which could assist this claim has been made, the 
Board finds no basis for granting this claim under this 
regulation.  Section 21.4234 addresses changes in a program 
of a claimant, and Section 21.3032 deals with time limits for 
completion of the application and the VA's obligations with 
regard to notice of the time limits for applying.  Neither of 
these latter regulations address the question of effective 
dates for educational payments.  Under § 21.3032, VA's 
failure to give notice may extend an appeal period, but it 
does not effect the commencement of payments.  Section 
21.4131 will be addressed below.

As for the argument regarding the March 1973 application for 
apportionment being a de facto ongoing application for 
dependents' educational assistance, the Board finds that this 
argument is without merit.  Initially, there is no legal 
basis for such a conclusion.  Additionally, the apportionment 
claim in question was denied in 1974 and apportionment is a 
separate benefit from educational assistance and requires 
separate eligibility requirements and application.  Finally, 
as a practical matter, to interpret a denied 1973 
apportionment claim as an active and pending claim for all 
future dependents' benefits which may become applicable puts 
too great a burden on the VA.  

Turning to the evidence of record, the appellant submitted a 
claim for dependents' educational assistance, which was 
received on April 15, 1996, for courses taken from the Fall 
1991 term to the Spring 1995 term at Hampton University and 
Howard University.  An enrollment certification apparently 
completed by Howard University for the period from August 
1992 to May 1995 was received on the same day.  No enrollment 
certification for Hampton University for the period from 
August 1991 to May 1992 was attached.

The regulations provide that in determining the commencing 
date for an award of dependents' educational assistance 
benefits, VA will apply the provisions of 38 C.F.R. § 21.4131 
(1998).  38 C.F.R. § 21.3130(e) (1998).

The pertinent regulation provides that the commencing date of 
the award of educational assistance benefits shall be the 
latest of the following dates: (1) Date certified by school 
or establishment under § 21.4131(b) or (c), (2) Date one year 
prior to date or receipt of the application or enrollment 
certification, whichever is later, or (3) The later of the 
following: (i) the effective date of the approval of the 
course, or (ii) one year before the date VA receives the 
approval notice.  38 C.F.R. § 21.4131(a) (1998).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that in this case, the law and not the 
evidence is dispositive.  It is undisputed that the 
appellant's claim for dependents' educational assistance and 
enrollment certification for the Fall 1991 through Spring 
1995 terms at Hampton University and Howard University, was 
received by VA on April 15, 1996, and not before.  Therefore, 
under the regulations, the appellant may not be paid 
educational assistance benefits for those terms prior to 
April 15, 1995.  The regulations specifically prohibit 
payment of benefits prior to the date one year before receipt 
of the claim and the enrollment certification, if that date 
is the later date, which it is in the present case.  The 
record shows that the appellant did in fact receive benefits 
for the year prior to her application; therefore, the 
requirements under the regulation have been satisfied.
The Board sympathizes with the appellant's contentions, 
including that as she was not notified of her entitlement to 
dependents' educational assistance until April 1996, due to 
the length of the process by the VA in making a decision on 
the veteran's claim, that she should not have been expected 
to file forms years before that date.  Moreover, the Board 
understands the appellant's frustration in that the veteran's 
benefits are retroactive to July 27, 1992, but education 
benefits are not.  However, the Board is not permitted to 
decide the appellant's claim for dependents' education 
assistance in equity, and is constrained to follow the 
express mandate found in the regulations.  38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 1997).  

Accordingly, the Board finds that the appellant's claim of 
entitlement to retroactive payments of dependents' 
educational assistance for courses completed from the Fall 
1991 term to the Spring 1995 term at Hampton University and 
Howard University, lacks legal merit and entitlement under 
the law and the claim must be denied and the appeal to the 
Board terminated.  38 U.S.C.A. §§ 503, 5107 (West 1991); 
38 C.F.R. §§ 21.3130, 21.4131 (1998).


ORDER

The appellant's claim of entitlement to retroactive payments 
of dependents' educational assistance for courses completed 
from the Fall 1991 term to the Spring 1995 term at Hampton 
University and Howard University, lacks legal merit and 
entitlement under the law and the claim must be denied and 
the appeal to the Board terminated.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

